Per Curiam.
As to the judgment for 1899 dollars 20 cents, the return made by the- defendants shews sufficient cause against the mandamus. If that return is false, the injured party has his remedy by action. But as to the other sum of 4989 dollars 20 cents, the return is insufficient—It is the duty of the defendants to. give a certificate immediately; they have no discretion on that point., The certificate will be a security to the relator, and no injury to the defendants, because they return that claim, as being in dispute—-and it is a case expressly provided for by the Act of Assembly-—as to the certificate for that sum therefore, it. is the opinion of the Court that a peremptory mandamus be issued.
Peremptory mandamus awarded.